Citation Nr: 0330372	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  01-07 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for lumbar radiculitis with herniated disk at L5-S1.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which granted service connection for 
lumbosacral strain/sprain syndrome and assigned a zero 
percent rating from April 20, 1999.  In a subsequent rating 
decision, the RO increased the rating for lumbar radiculitis 
with herniated disk at L5-S1 from zero percent to 20 percent, 
effective from April 20, 1999.  As this does not represent 
the highest possible rating available under the rating 
schedule for lumbar radiculitis with herniated disk at L5-S1, 
the appeal continues.  See AB v. Brown, 6 Vet. App. 35 
(1993).


REMAND

For reasons which will be discussed below, the Board finds 
that additional development is needed prior to a 
determination as to the merits of the claim currently on 
appeal.

After having carefully reviewed the record, the Board finds 
that the requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 
5107, and 5126, and codified as amended at 5102, 5103, 5106 
and 5107 (West 2002) have not been satisfied with respect to 
the issue on appeal.  The Board notes that the VCAA 
specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  VCAA.  38 U.S.C.A. 
§ 5103A(b)(1), (2).

The Board finds that another VA examination is necessary in 
order to determine the current severity of the service-
connected lumbar radiculitis with herniated disk at L5-S1.  
The Board notes that while this appeal was pending, the 
applicable rating criteria for lumbar spine disabilities were 
amended effective September 26, 2003.  See 68 Fed. Reg. 
51454-51458 (August 27, 2003).  Another VA orthopedic 
examination is needed because the VA examination reports of 
record are inadequate for rating the lumbosacral strain under 
the revised rating criteria.  Specifically, the VA 
examination reports do not provide a combined range of motion 
(sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation) of the 
lumbar spine.  Thus, the Board finds that another medical 
examination is necessary to make a decision on this claim. 

Review of the record reveals that the veteran has not yet 
been notified of the revised rating criteria for lumbar spine 
disabilities.  The Board finds that the RO should notify the 
veteran of these revised regulations.  

The Board notes that in an October 2003 memorandum, the 
national office of AMVETS, the veteran's service 
organization, requested that the veteran's local 
representative be given an opportunity to submit a VA form 
646, in accordance with M21-1, Part IV, Chapter 8.29 (March 
24, 2000).  The Board finds that the veteran's representative 
should be given the opportunity to submit a VA form 646.

Lastly, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.	The RO must review the claims file and 
ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. 

2.	The veteran should be afforded a VA 
spine examination to determine the 
nature, extent, and severity of the 
service-connected lumbar radiculitis 
with herniated disk at L5-S1.  The 
veteran's VA claims folder must be 
made available to the examiner for 
review in connection with the 
examination.  The examiner should 
indicate whether the veteran 
experiences incapacitating episodes 
(periods of acute signs and symptoms 
due to intervertebral disc syndrome 
that requires bed rest prescribed by a 
physician and treatment by a 
physician), muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or 
abnormal kyphosis.  The examiner 
should indicate if there are any 
associated objective neurological 
abnormalities due to the lumbar 
radiculitis with herniated disk at L5-
S1.  

The examiner should specify the range 
of motion of the lumbar spine 
including forward flexion, extension, 
left and right lateral flexion, and 
left and right rotation.  The examiner 
should specify the functional loss, if 
any, caused by the lumbar radiculitis 
with herniated disk at L5-S1.  The 
examiner should indicate if there is 
functional loss due to pain, pain on 
movement, weakened movement, excess 
fatigability or incoordination on 
movement, and whether the pain 
significantly limits functional 
ability during flare-ups or when the 
lumber spine is used repeatedly over 
time.  If functional loss is detected, 
the examiner should indicate what 
objective evidence supports this 
finding.  The functional loss should 
be expressed in terms of additional 
range of motion loss.  The examiner 
should also indicate if there is any 
clinical evidence to support the 
veteran's subjective complaints.  All 
tests deemed to be necessary by the 
examiner should be conducted.  The 
examiner should provide the complete 
rationale for all conclusions reached.  
The report of the examination should 
be associated with the veteran's VA 
claims folder.  

3.	When the RO is satisfied that the 
record is complete, the RO should 
review all of the evidence of record, 
including all new evidence, and 
readjudicate the issue of entitlement 
to a disability rating in excess of 20 
percent for lumbar radiculitis with 
herniated disk at L5-S1.  The RO 
should evaluate the claim under both 
the old and the current VA regulations 
for rating spine disabilities.  If all 
the desired benefits are not granted, 
a supplemental statement of the case 
should be furnished to the veteran and 
his representative.  The veteran and 
his representative should be afforded 
an opportunity to respond to the 
supplemental statement of the case and 
the RO must afford the appellant's 
local representative the opportunity 
to review the claims folder and to 
file a VA form 646 before the claims 
folder is returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




